             Case 4:19-cv-03629-YGR Document 99 Filed 01/12/21 Page 1 of 2



 1
     Deepali A. Brahmbhatt (SBN 255646)                   Matthew J. Adler (SBN 273147)
 2   Email: dbrahmbhatt@devlinlawfirm.com                 Matthew.Adler@faegredrinker.com
     DEVLIN LAW FIRM LLC                                  FAEGRE DRINKER BIDDLE & REATH LLP
 3   3120 Scott Blvd. #13,                                Four Embarcadero Center, 27th Floor
     Santa Clara, CA 95054                                San Francisco, California 94111-4180
 4   Telephone:    (650) 254-9805                         Telephone: 415-591-7500
                                                          Facsimile: 415-591-7510
 5   Timothy Devlin (pro hac vice)
     Email: tdevlin@devlinlawfirm.com                     Jeffrey S. Jacobson (pro hac vice)
 6   Devlin Law Firm LLC                                  Jeffrey.Jacobson@faegredrinker.com
     1526 Gilpin Avenue                                   FAEGRE DRINKER BIDDLE & REATH LLP
 7   Wilmington, DE 19806                                 1177 Avenue of the Americas, 41st Floor
     Telephone: (302) 449-9010                            New York, New York 10036-2714
 8                                                        Telephone: 212-248-3140
     Attorneys for Plaintiffs C.W.,
 9   a minor and through his Guardian, Rebecca White,     Attorneys for Defendant
     on behalf of themselves and all others similarly     EPIC GAMES, INC.
10   situated
11
12                                  UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA
14                                         [OAKLAND DIVISION]
15   C.W., a minor, by and through his Guardian,           Case No. 4:19cv3629-YGR
     Rebecca White, on behalf of himself and all others
16   similarly situated,                                   ORDER APPROVING
                                                           STIPULATION OF VOLUNTARY
17          Plaintiff,                                     DISMISSAL OF THE ACTION
18          vs.
                                                           The Hon. Yvonne Gonzalez Rogers
19   EPIC GAMES, INC., a North Carolina
     corporation,
20
                     Defendant.
21
22
23
24
25
26
27
28
                                                                                    Case No. 4:19-cv-03629-YGR
                         STIPULATION OF VOLUNTARY DISMISSAL OF THE ACTION
              Case 4:19-cv-03629-YGR Document 99 Filed 01/12/21 Page 2 of 2



 1                    STIPULATION OF VOLUNTARY DISMISSAL OF THE ACTION

 2          TO THE HONORABLE COURT, and any other parties concerned:

 3          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties, Epic Games, Inc. and

 4   C.W., a minor, by and through his guardian, Rebecca White, jointly stipulate to voluntarily dismiss this

 5   action without prejudice, with each side to bear its own costs and fees.

 6          The Parties further stipulate that this dismissal does not affect the rights of any person other than

 7   C.W., a minor, acting by and through his guardian, Rebecca White.

 8   DATED: January 8, 2021                        Respectfully submitted,
 9
                                                   /s/ _Deepali A Brahmbhatt______________
10                                                 Deepali A. Brahmbhatt
                                                   DEVLIN LAW FIRM LLC
11                                                 3120 Scott Blvd. #13,
                                                   Santa Clara, CA 95054
12                                                 (650) 254-9805
13                                                 dbrahmbhatt@devlinlawfirm.com

14                                                 Timothy Devlin (pro hac vice)
                                                   DEVLIN LAW FIRM LLC
15                                                 1526 Gilpin Avenue
                                                   Wilmington, DE 19806
16                                                 Telephone: (302) 449-9010
17                                                 Email: tdevlin@devlinlawfirm.com

18                                                 Attorneys for Plaintiff C.W.,
                                                   a minor and through his Guardian, Rebecca White
19                                                 on behalf of himself and all others similarly situated

20
                                                   FAEGRE DRINKER BIDDLE & REATH LLP
21   Dated: January 8, 2021                        By: /s/ Jeffrey S. Jacobson____________
22                                                     Jeffrey S. Jacobson (pro hac vice)
                                                       Ryan M. Salzman
23                                                     Matthew J. Adler
24                                                      Attorneys for Defendant EPIC GAMES, INC.
25
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
26
27   Date: January 12, 2021                        _____________________________
                                                        Yvonne Gonzalez Rogers
28                                                     United States District Judge
                                                            1                      Case No. 4:19-cv-03629-YGR
                      STIPULATION OF VOLUNTARY DISMISSAL OF THE ACTION
